Case 18-09108-RLM-11              Doc 891     Filed 01/21/20      EOD 01/21/20 18:00:00            Pg 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                             1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


SECOND SUPPLEMENTAL DECLARATION OF CATHERINE STEEGE IN SUPPORT
   OF DEBTOR’S APPLICATION FOR ORDER AUTHORIZING THE DEBTOR
            TO EMPLOY JENNER & BLOCK LLP AS COUNSEL

             I, Catherine L. Steege, hereby declare:

             1.     On November 9, 2018, USA Gymnastics (“USAG” or the “Debtor”) retained

Jenner & Block LLP as counsel in anticipation of filing for chapter 11 relief from this Court.

             2.     On December 5, 2018 (the “Petition Date”), USAG filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

             3.     On December 21, 2018, the Debtor filed its Application For Order Authorizing The

Debtor To Employ Jenner & Block LLP As Counsel Pursuant To 11 U.S.C. § 327(a), Effective As

Of The Petition Date [Dkt. 105] (the “Application”). Attached as Exhibit B to the Application is

the Declaration of Catherine Steege In Support Of Debtor’s Application For Order Authorizing

The Debtor To Employ Jenner & Block LLP As Counsel Pursuant To 11 U.S.C. § 327(a), Effective

As Of The Petition Date [Dkt. 105-2] (the “Original Declaration”).

             4.     On March 25, 2019, I filed the First Supplemental Declaration Of Catherine Steege

In Support Of Debtor’s Application For Order Authorizing The Debtor To Employ Jenner & Block




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 891      Filed 01/21/20     EOD 01/21/20 18:00:00         Pg 2 of 3




LLP As Counsel [Dkt. 352] (the “First Supplemental Declaration” and, together with the

Original Declaration, the “Prior Declarations”).

       5.      In the Prior Declarations, I stated that if any information disclosed therein required

subsequent amendment or modification upon Jenner & Block’s completion of further analysis or

as additional information regarding creditors and other parties in interest became available, I would

file additional supplemental declarations with the Court reflecting the same.

       6.      Accordingly, I now submit this Second Supplemental Declaration to supplement,

but not to supersede in any way, the Prior Declarations.

       7.      After the Petition Date and the filing of the Prior Declarations, Jenner & Block was

retained to represent Davis Graham & Stubbs LLP, one of the Debtor’s creditors, in a matter

unrelated to the Debtor’s chapter 11 case. Jenner & Block has not represented, and will not be

representing, Davis Graham & Stubbs LLP in the Debtor’s chapter 11 case.

       8.      Based on the foregoing and the information contained in the Prior Declarations, I

believe that Jenner & Block is a “disinterested person,” as defined in section 101(14) of title 11 of

the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and does not hold or

represent an interest adverse to the Debtor, as required by section 327(a) of the Bankruptcy Code,

and that Jenner’s partners, associates, and special attorneys do not hold or represent any interest

adverse to the Debtor or its estate. Accordingly, I submit that Jenner & Block is not disqualified

for employment by the Debtor under section 327(a) of the Bankruptcy Code.




                                                 2
Case 18-09108-RLM-11         Doc 891      Filed 01/21/20     EOD 01/21/20 18:00:00         Pg 3 of 3




        9.      I will amend this Second Supplemental Declaration promptly upon learning that:

(a) any of the representations herein are incorrect, or (b) there is any change of circumstance

relating thereto.

        I declare under penalty of perjury as provided in 28 U.S.C. § 1746 that the foregoing is true

and correct according to the best of my knowledge, information and belief.



Dated: January 21, 2020                       /s/ Catherine L. Steege

Chicago, Illinois                             Catherine L. Steege (admitted pro hac vice)
                                              JENNER & BLOCK LLP
                                              353 N. Clark St.
                                              Chicago, IL 60654-3456
                                              Tel: (312) 222-9350
                                              Fax: (312) 527-0484
                                              csteege@jenner.com

                                              Counsel for the Debtor




                                                  3
